—Judgment, Supreme Court, New York County (Mary McGowan Davis, J.), rendered April 9, 1992, convicting defendant, upon his plea of guilty, of attempted criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to term of 3Vi to 7 years, unanimously affirmed.
Defendant failed to rebut the presumption of probable cause raised by the arresting officer's testimony that he acted after receiving a radio transmission from the undercover officer that defendant had just offered to sell him cocaine, which transmission described defendant’s physical features and stated that he was holding a bag containing cocaine (see, People v Acevedo, 179 AD2d 465, lv denied 79 NY2d 996). Concur — Sullivan, J. P., Ross, Asch, Rubin and Tom, JJ.